Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 1 of 14 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

 Antonio Jackson,                             Case Number: _____________________

        Plaintiff,                            Division:      _____________________

        v.
                              Ad Damnum:      Ad Damnum: $2,000 + Punitive Damages +
                                                         Atty Fees & Costs
 TrueAccord Corp.,

        Defendant.                                        JURY TRIAL DEMANDED


                     COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, Antonio Jackson (“Mr. Jackson”), by and through

 his attorneys, Seraph Legal, P.A., and complains of the Defendant, TrueAccord Corp.

 (“TrueAccord”), stating as follows:


                            PRELIMINARY STATEMENT

        1.      Mr. Jackson brings this action against the Defendant for violations of the

 Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq. (“FDCPA”), and the Florida

 Consumer Collection Practices Act, Section 559.55, Florida Statutes et. seq. (“FCCPA”).


                             JURISDICTION AND VENUE

       2.       Subject matter jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d),

 the FCCPA, Section 559.77, Florida Statutes, and 28 U.S.C. § 1331.

       3.       This Court has supplemental jurisdiction for Mr. Jackson’s state law claim

 under the FCCPA pursuant to 28 U.S.C. § 1367.




                                       Page 1 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 2 of 14 PageID 2




         4.     TrueAccord is subject to the provisions of the FDCPA and the FCCPA, and

 to the jurisdiction of this Court pursuant to 28 U.S.C. § 1331.

         5.     Venue is proper in the Middle District of Florida, pursuant to 28 U.S.C.

 §1391(b)(2), because the events giving rise to this cause of action occurred within this

 District.

                                          PARTIES

                                         Mr. Jackson

         6.     Mr. Jackson is a natural person residing in Orlando, Orange County,

 Florida, and a Consumer as defined by the FDCPA and the FCCPA, 15 U.S.C. § 1692a(3)

 and Section 559.55(8), Florida Statutes, respectively.


                                         TrueAccord

         7.     TrueAccord is a Delaware corporation with a primary business address of

 303 Second Street, Suite 750, San Francisco, CA 94107.

         8.     TrueAccord is registered to conduct business in the State of Florida, where

 its Registered Agent is Incorp Services, Inc., 17888 67th Ct. N., Loxahatchee, FL 33470.


                        DEFENDANT IS A DEBT COLLECTOR

         9.     TrueAccord is a Debt Collector within the meaning of the FDCPA and

 FCCPA, 15 U.S.C. § 1692a(6) and Section 559.55(7), Florida Statutes, respectively, in that

 it uses postal mail or some other instrumentality of commerce, interstate and within the

 State of Florida, for its business, the principal purpose of which is the collection of debts,




                                             Page 2 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 3 of 14 PageID 3




 and/or it regularly collects or attempts to collect, directly or indirectly, debts owed or due

 or asserted to be owed or due another.

        10.     TrueAccord is registered with the Florida Office of Financial Regulation as

 a Consumer Collection Agency (“CCA”), holding license number CCA9903295. SEE

 PLAINTIFF’S EXHIBIT A. As a licensed CCA, TrueAccord knows or should know the

 requirements of both the FDCPA and the FCCPA.


                                FACTUAL ALLEGATIONS

        11.     According to TrueAccord, Mr. Jackson allegedly obtained a payday loan

 (the “Debt”) from an internet-based payday lender purportedly owned and operated by the

 Kashia Band of Pomo Indians of the Stewarts Point Rancheria (the “Kashia Tribe”), doing

 business as InboxLoan (“Inbox”), from the website inboxloans.com.

        12.     The Debt arose from a transaction which was primarily for family, personal,

 and household purposes, specifically a payday loan for personal purposes and expenses,

 and meets the definition of Debt under the FDCPA and the FCCPA, 15 U.S.C. § 1692a(5)

 and Section 559.55(6), Florida Statutes, respectively.

        13.     The interest rate charged was 780% annually, meaning that Mr. Jackson was

 to repay $3,904.56 over a 12-month period for a $500 loan.

        14.     Mr. Jackson repaid over $3,000 for the $500 he borrowed.

        15.     Despite this, Inbox claimed he still owed $428.49.

        16.     At all times relevant, Mr. Jackson has been a Florida resident.




                                             Page 3 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 4 of 14 PageID 4




         17.     Mr. Jackson allegedly took out the payday loan in Orange County, Florida,

 and the proceeds from the loan were electronically transmitted to his bank account in an

 Orlando bank, via an Automated Clearing House (“ACH”) credit.

         18.     Thus, the entire alleged transaction occurred within the State of Florida.

         19.     Section 687.071(3), Florida Statutes, states that “any person making an

 extension of credit to any person, who shall willfully and knowingly charge, take, or

 receive interest thereon at a rate exceeding 45 percent per annum or the equivalent rate for

 a longer or shorter period of time, whether directly or indirectly or conspire so to do,

 commits a felony of the third degree.” Emphasis added.

         20.     Pursuant to Section 687.071(7), Florida Statutes, no loan made in violation

 of this statute is an enforceable debt in the State of Florida.

         21.     Florida’s usury statutes, like those of other states, are designed to “protect

 against the oppression of debtors through excessive rates of interest charged by lenders.”

 Sheehy v. Franchise Tax Bd., 84 Cal.App.4th 280, 283, 100 Cal. Rptr. 2d 760 (2000).

         22.     Any person who willfully makes such a loan, in addition to being subject to

 criminal sanctions, forfeits the right to collect payment for the loan, as such loans are “void

 as against the public policy of the state as established by its Legislature.” Richter Jewelry

 Co. v. Schweinert, 169 So. 750, 758-59 (Fla. 1935).

         23.     The loan from which the Debt arose is thus void and unenforceable in

 Florida.




                                              Page 4 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 5 of 14 PageID 5




            24.   Inbox was never licensed by the Florida Office of Financial Regulation as

 a payday lender, nor was it a federally chartered bank, nor did it hold any kind of regulatory

 license.

            25.   Inbox relies on choice-of-law provisions and a claim of sovereign immunity

 in its efforts to lend to Florida consumers at interest rates that violate Florida’s usury

 statutes.

            26.   Indeed, Inbox claims to be wholly owned and operated by the Kashia Tribe,

 a sovereign nation located within the United States of America.

            27.   Just so, Inbox was created and organized by Stanley Chao (“Chao”), a non-

 member of the Tribe who runs ARB Risk Management Holdings, LLC, an investment

 company that is incorporated in Delaware and registered in Florida as a foreign corporation

 with an Orlando, Florida address.

            28.   Chao also owns ARB Call Facilities, which performs call center work for

 payday lenders and other entities, with call centers in Costa Rica, the Philippines, Egypt

 and other locations. See The Manila Times, ARB Call Facilities yearend party, December

 26,    2018,      https://www.manilatimes.net/2018/12/26/public-square/arb-call-facilities-

 yearend-party/487722/.

            29.   Domain registration records from June 16, 2014, show that Inbox’s website,

 www.inboxloans.com, listed “Stanley Chao” as the registrant’s name, with an email

 address of “stanley@arb-co.com” as the administrative, technical and registrant contacts.

 SEE PLAINTIFF’S EXHIBIT B.




                                             Page 5 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 6 of 14 PageID 6




        30.     The registrant organization for Inbox’s website was, at that time, Northern

 Plains Funding, LLC (“Northern Plains”), P.O. Box 516, Hays, Montana, 59527. Id.

        31.     Northern Plains, in turn, claims to be owned by the Fort Belknap Indian

 Community (“Fort Belknap Tribe”) in Hays, Montana.

        32.     At some point between 2015 and 2019, Inbox stopped claiming to be owned

 by the Fort Belknap Tribe in Montana and – somehow – claimed instead that it was owned

 by the Kashia Tribe in California.

        33.     The Kashia Tribe and the Fort Belknap Tribe are both rural, isolated, and

 economically disadvantaged tribes. Both have been willing to claim ownership of

 otherwise-illegal payday lending websites, in exchange for a small percentage – generally

 under 5% – of loan revenues as “rent.”

        34.     Such arrangements are referred to as “Rent-A-Tribe” schemes.

        35.     Through such schemes, non-tribal payday lenders attempt to circumvent

 state and federal laws which would otherwise prohibit usurious loans from being issued.

 They do this by issuing loans in the name of a Native American tribal business entity that

 purports to be shielded from state and federal law via tribal sovereign immunity. In reality,

 the tribal lending entity is a mere “front” for an illegal lending program; all substantive

 aspects of the payday lending operation (e.g., financial backing, marketing, loan

 origination, underwriting, loan servicing, electronic funds transfers, and collections) are

 performed by individuals and entities who are unaffiliated with the Native American tribe.

 In exchange for “renting” its sovereign immunity to the payday lenders, the tribe receives




                                            Page 6 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 7 of 14 PageID 7




 a small fraction of the revenues generated; while the percentage varies from scheme-to-

 scheme, the number is almost always in the single digits.

         36.     Currently, Inbox claims its usurious loans are made under a lending code

 adopted by the Kashia Tribe, and, since Inbox is wholly “owned” by the Kashia Tribe, it

 cannot be criminally prosecuted for violating Florida’s anti-loan-sharking statutes due to

 sovereign immunity.

         37.     However, sovereign immunity does not turn an otherwise illegal loan into a

 legal one; at best, it potentially creates a defense to the criminal or civil prosecution of the

 crime. See, e.g., United States v. Neff, No. 18-2282 (3d Cir., Sep. 6, 2019) (upholding

 criminal convictions of two individuals engaged in an online payday lending rent-a-tribe

 scheme; sovereign immunity does not transform illegal loans into legal ones, and

 “reasonable people would know that collecting unlawful debt is unlawful”).

         38.     An entity must function as a legitimate arm of the tribe in order to fall under

 that tribe’s sovereign immunity. See Breakthrough Mgmt. Grp., Inc. v. Chukchansi Gold

 Casino & Resort, 629 F.3d 1173, 1183 (10th Cir. 2010) (holding that “tribal sovereign

 immunity may extend to subdivisions of a tribe, including those engaged in economic

 activities, provided that the relationship between the tribe and the entity is sufficiently close

 to properly permit the entity to share in the tribe's immunity.”)

         39.     The capital used to fund Inbox’s payday loans comes from Chao, his

 investors, and/or other unknown, non-tribal entities, which also manage the business, its

 marketing, underwriting policies, and all other key elements of the enterprise.




                                              Page 7 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 8 of 14 PageID 8




         40.    Chao and the other non-tribal investors receive the vast majority of the

 payday loan profits while the Tribe receives a tiny fraction of overall revenue, in the range

 of 3%, for playing the role of strawman owner of the business.

         41.    Thus, Inbox is clearly not a tribal entity, despite claiming, at different points

 in time, to be affiliated with two geographically divergent, unrelated tribes; rather, it is an

 “alter-ego” for Chao and his investors and associates.

         42.    Inbox’s loans are therefore not subject to an immunity defense and are

 unenforceable in the State of Florida.

         43.    In or around January 2020, Inbox placed, transferred, or otherwise

 forwarded the Debt to TrueAccord.

         44.    In 2020, TrueAccord began emailing Mr. Jackson, attempting to collect the

 Debt.

         45.    At this time, TrueAccord alleged that $428.49 was owed by Mr. Jackson.

         46.    This $428.49 represents only usurious interest and fees, as Mr. Jackson had

 already paid back far more than the original principal amount of loan.

         47.    One such collection email from TrueAccord was received by Mr. Jackson

 on April 1, 2020. SEE PLAINTIFF’S EXHIBIT C.

         48.    The email stated, “You still have an outstanding balance of $428.49 with

 Inbox Loan. We have made this process easy and convenient since your balance can be

 paid directly on our website.” Id.

         49.    An email from a debt collector is a Communication pursuant to the FDCPA.

 See Hart v. Credit Control, LLC, 871 F. 3d 1255, 1257-58 (11th Cir. 2017).




                                             Page 8 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 9 of 14 PageID 9




        50.     At no point in any of its emails, nor anywhere on TrueAccord’s website, did

 TrueAccord disclose that Florida law prevents Mr. Jackson from being sued for the Debt,

 as the underlying loan was void.

        51.     The failure to disclose that a consumer cannot be sued for a debt is

 materially misleading to an unsophisticated consumer, especially when paired with

 prominent language advertising a “settlement” offer since an unsophisticated consumer

 would believe the debt collector was offering to settle an account for a particular amount

 in lieu of legal action. See Baez v. LTD Fin. Servs., L.P., No. 17-13842 (11th Cir. Dec. 7,

 2018), Tatis v. Allied Interstate, LLC, 882 F.3d 422, 425, 428-30 (3d Cir. 2018); Pantoja v.

 Portfolio Recovery Associates, LLC, 852 F.3d 679, 684, 687 (7th Cir. 2017); Daugherty v.

 Convergent Outsourcing, Inc., 836 F.3d 507, 509 (5th Cir. 2016); Buchanan v. Northland

 Group, Inc., 776 F.3d 393, 395, 399-400 (6th Cir. 2015); and McMahon v. LVNV Funding,

 LLC, 744 F.3d 1010, 1020 (7th Cir. 2014).

        52.     Indeed, TrueAccord failed to disclose that the alleged Debt was not owed

 under Florida law.

        53.     The failure to disclose that a debt from a digital loan shark like Inbox is not

 legally owed under Florida law materially disadvantages an unsophisticated consumer.

        54.     TrueAccord collects debts for many different online payday lenders, all of

 whom falsely claim to be owned by various Native American tribes. TrueAccord has been

 sued multiple times for its involvement in the collection of illegal payday loan debts but

 continues to accept new debts from online payday lenders, despite knowing their illegal

 provenance.




                                             Page 9 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 10 of 14 PageID 10




             55.   TrueAccord’s website and emails to Mr. Jackson were Communications as

   defined by 15 U.S.C. § 1692a(2) and Section 559.55(2), Florida Statutes.

             56.   Mr. Jackson has hired the aforementioned law firm to represent him in this

   matter and has assigned his right to fees and costs to such firm.


                                        COUNT I
                                VIOLATIONS OF THE FDCPA

             57.   Mr. Jackson adopts and incorporates paragraphs 1 – 56 as if fully restated

   herein.

             58.   TrueAccord violated 15 U.S.C. § 1692e(2)(a) when it made false

   representations regarding the character or legal status of the Debt by falsely representing

   that the Debt was enforceable despite being unenforceable as usurious under Florida law.

             59.   TrueAccord violated 15 U.S.C. § 1692e and 1692e(10) in that it used false,

   deceptive, and misleading representations in connection with the collection of a debt by:

             a.    falsely representing that the Debt was legally enforceable when it was

                   usurious and unenforceable under Florida law; and,

             b.    failing to disclose that no legal action could be taken against Mr. Jackson

                   for nonpayment, despite emailing him a “settlement” payment plan and

                   implying that TrueAccord was willing to settle a debt in lieu of legal action.

             60.   TrueAccord violated 15 U.S.C. § 1692f(1) when it attempted to collect an

   amount which included an illegally applied interest rate of 780 percent per annum, when

   such fees are felonious under Florida criminal statutes. See Section 687.071(3), Florida

   Statutes.




                                              Page 10 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 11 of 14 PageID 11




             61.   TrueAccord’s actions were willful and intentional and representative of

   their normal business practices.

             WHEREFORE, Mr. Jackson respectfully requests this Honorable Court enter

   judgment against TrueAccord, and for him, for:

             a.    Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

             b.    Actual damages pursuant to 15 U.S.C. § 1692k(a)(2)(A),

             c.    Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);

                   and,

             d.    Such other relief that this Court deems just and proper.




                                       COUNT II
                                VIOLATIONS OF THE FCCPA

             62.   Mr. Jackson adopts and incorporates paragraphs 1 – 56 as if fully restated

   herein.

             63.   TrueAccord violated Section 559.72(9), Florida Statutes, when it attempted

   to enforce a debt against Mr. Jackson which it knew or should have known was illegitimate

   and unenforceable due to the application of an annual interest rate in excess of 780 percent.

             64.   TrueAccord’s actions were willful, intentional, and done for the express

   purpose of collecting an unenforceable debt from Mr. Jackson.

             65.   TrueAccord knew or should have known of the illegal nature of the Debt

   for many reasons, including multiple prior lawsuits filed against it for substantially similar

   collection attempts.




                                              Page 11 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 12 of 14 PageID 12




          66.    By its conduct, TrueAccord is liable for the above-stated violations of the

   FCCPA.

          WHEREFORE, Mr. Jackson respectfully requests this Honorable Court enter

   judgment against TrueAccord, and for him, for:

          a.     Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

                 Statutes;

          b.     Actual damages pursuant to Section 559.77(2), Florida Statutes;

          c.     Punitive damages for its intentional, illegal debt collection efforts, pursuant

                 to Section 559.77(2), Florida Statutes;

          d.     Injunctive relief preventing the Defendants from attempting to collect the

                 alleged debt from Mr. Jackson pursuant to Section 559.77(2), Florida

                 Statutes;

          e.     Reasonable costs and attorneys’ fees pursuant to Section 559.77(2), Florida

                 Statutes; and,

          f.     Such other relief that this Court deems just and proper.




                                             Page 12 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 13 of 14 PageID 13




                                 JURY TRIAL DEMANDED

          Mr. Jackson demands a jury trial on all issues so triable.

   Respectfully submitted this April 17, 2020, by:

                                                             SERAPH LEGAL, P. A.
                                                             /s/ Brandon D. Morgan
                                                             Brandon D. Morgan, Esq.
                                                             Florida Bar No.: 1015954
                                                             BMorgan@SeraphLegal.com
                                                             /s/ Thomas M. Bonan
                                                             Thomas M. Bonan, Esq.
                                                             Florida Bar No.: 118103
                                                             TBonan@SeraphLegal.com
                                                             2002 E. 5th Ave., Suite 104
                                                             Tampa, FL 33605
                                                             Tel: 813-567-1230
                                                             Fax: 855-500-0705
                                                             Counsel for Plaintiff




                                             Page 13 of 18
Case 6:20-cv-00664-RBD-GJK Document 1 Filed 04/17/20 Page 14 of 14 PageID 14




   ATTACHED EXHIBIT LIST
   A    TrueAccord’s Florida CCA License
   B    Domain Registration Records for InboxLoan.com, Record Date: June 16, 2014
   C    Defendant’s Email to Mr. Jackson, April 1, 2020




                                      Page 14 of 18
